                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN TOUCH HOME HEALTH AGENCY, INC.,                   )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       Case No. 19 C 1545
                                                     )
ALEX M. AZAR II, Secretary of the United             )       Judge Rebecca R. Pallmeyer
States Department of Health and Human                )
Services and SEEMA VERMA, Administrator              )
of the Centers for Medicare and Medicaid             )
Services,                                            )
                                                     )
               Defendants.                           )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff In Touch Home Health Agency, Inc. is a Medicare-certified home health agency

in Chicago Ridge, Illinois, that provides in-home nursing and therapy services to homebound

patients. In December 2017, the Centers for Medicare and Medicaid Services (CMS)—the federal

agency within the Department of Health and Human Services (HHS) that is responsible for

administering the Medicare program—assessed In Touch for an alleged Medicare overpayment

of approximately $3.75 million. In Touch has appealed the assessment under the first two stages

of the Medicare Act's four-stage administrative appeals process. Those efforts reduced the

alleged overpayment only slightly, to approximately $3.4 million. In October 2018, following

completion of the second stage of the administrative appeals process, CMS began recouping the

alleged overpayment as permitted by relevant regulations. In Touch, for its part, timely sought to

initiate the third stage of the administrative appeals process: a de novo hearing before an

administrative law judge (ALJ).

       The Medicare Act provides that the ALJ "shall conduct and conclude a hearing . . . and

render a decision . . . not later than" 90 days after a timely request. 42 U.S.C. § 1395ff(d)(1)(A).

But due to an enormous backlog in adjudicating Medicare appeals, In Touch will in fact have to

wait three to five years to receive an ALJ hearing and decision. In Touch expects to go bankrupt
if recoupment continues while it waits for the ALJ to act. In Touch filed this lawsuit on March 4,

2019, asserting procedural due process and ultra vires claims against Alex M. Azar II, the

Secretary of HHS, and Seema Verma, the Administrator of CMS (collectively, Defendants). In

Touch also asserts a "preservation-of-status" claim against Defendants under Section 705 of the

Administrative Procedure Act, 5 U.S.C. § 705.        In Touch requests a preliminary injunction

"enjoining Defendants from recouping [its] Medicare payments until such time as [In Touch] has

received an ALJ hearing and decision." (Compl. [1], Prayer for Relief ¶ 1.)

       Defendants have moved to dismiss In Touch's complaint under Federal Rule of Civil

Procedure 12(b)(1), arguing that the court lacks subject matter jurisdiction because In Touch has

not exhausted its administrative remedies. Defendants have also moved to dismiss under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. As discussed below, Defendants'

motion to dismiss for lack of subject matter jurisdiction is granted and In Touch's motion for a

preliminary injunction is denied as moot, as is Defendants' motion to dismiss under Rule 12(b)(6).

                                        BACKGROUND

       The court takes the following allegations from In Touch's complaint, except where

otherwise indicated. For purposes of Defendants' motion to dismiss under Rule 12(b)(1), which

is the only motion the court will decide, the court accepts as true all well-pleaded factual

allegations and draws all reasonable inferences in favor of In Touch. See Ctr. for Dermatology &

Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588 (7th Cir. 2014).

A.     Audits of In Touch and the resulting overpayment determination

       In Touch has been providing in-home nursing and therapy services to homebound patients

in the Chicago area since 2012. (Compl. ¶ 2; see Ex. A to Compl., Decl. of Hatem M. Khatab,

Sole Owner of In Touch ("Khatab Decl.") [1-1] ¶ 2.) From January 1, 2018 to December 31, 2018,

all of In Touch's patients were Medicare beneficiaries; thus, all of In Touch's revenue during that




                                                2
time came from Medicare reimbursements. (Compl. ¶ 2; see Khatab Decl. ¶ 4.) 1

       Medicare is a federal health insurance program for the elderly and disabled. (Compl. ¶ 19;

see 42 U.S.C. § 1395 et seq.) It covers, among other things, "home health services rendered to

beneficiaries who are confined to their homes as a result of illness or injury." (Compl. ¶ 20.)

Relatedly, it reimburses healthcare providers like In Touch for covered services rendered to

eligible beneficiaries. (Id. ¶ 22.) CMS, a division of HHS, is responsible for overseeing the

operation of the Medicare program. (Id. ¶¶ 10-11.) Due to the high volume of claims the Medicare

program processes each year, most claims "are not subject to review before they are processed

and paid." (Id. ¶ 22; see also Defs.' Mem. in Supp. of Mot. to Dismiss and in Opp. of Mot. for

Prelim. Inj. ("Defs.' Br.") [23], 3.) That is, "CMS generally pays Medicare claims upfront." (Defs.'

Br. 3; see Compl. ¶ 22.) CMS or its private contractors, however, can "request and review medical

records in support of claims submitted for payment." (Compl. ¶ 23.) Unified Program Integrity

Contractors (UPICs) are CMS private contractors that assist with these audits. (Id. ¶¶ 21, 25.)

       In February 2017 and July 2017, a UPIC called AdvanceMed Corporation requested

medical records from In Touch concerning 42 claims for home care services that In Touch billed

to the Medicare program from 2013 to 2017. (Id. ¶¶ 3, 50-52.)2 These claims represented 3.2

percent of all claims In Touch billed to the program during that timeframe. (Id. ¶ 3.) AdvanceMed

determined that some of the claims reflected overpayments of Medicare funds to In Touch.

(Id. ¶ 52.) 3 In addition, it asserted that the 42 claims it audited "constituted a statistically valid



       1
               In Touch does not state whether it had non-Medicare patients before 2018.
       2
                 In Touch does not explain what prompted this inquiry. In December 2017, after
the audit, AdvanceMed "informed In Touch that its claims exceeded state-wide averages for the
amounts paid per beneficiary and length of stays" and that AdvanceMed had "identified numerous
irregularities in [In Touch's] claims, resulting in an overpayment." (Defs.' Br. 5-6.)
       3
                  AdvanceMed first made this determination based on five of eight claims it
requested in February 2017. (See id. ¶¶ 51-52.) Thereafter, it requested medical records
concerning 42 claims. (Id. ¶ 52.) The court is uncertain whether these 42 claims included the
initial eight claims—or whether AdvanceMed's ultimate overpayment determination included, or
                                                  3
random sample of In Touch's Medicare claims." (Id. ¶ 55.) On December 13, 2017, AdvanceMed

notified In Touch that it had extrapolated an alleged overpayment of approximately $3.75 million

from that sample. (Id.) 4 In Touch alleges that AdvanceMed's extrapolation technique was

improper but acknowledges that, due to the high volume of claims submitted to Medicare each

year, CMS allows UPICs to use "statistical sampling methodologies to extrapolate alleged

Medicare overpayments." (Id. ¶ 27.) On December 18, 2017, another private contractor for

CMS—a Medicare Administrative Contractor (MAC) called Palmetto GBA—"rendered an initial

determination formally notifying In Touch of the alleged $3,749,178 overpayment." (Id. ¶¶ 21,

56.)

B.     The Medicare Act's administrative appeals process

       The Medicare Act establishes a four-stage administrative appeals process for a provider

to challenge an initial adverse determination on a claim. See 42 U.S.C. § 1395ff. First, a provider

may submit a claim for "redetermination" to the MAC, which is usually the contractor that made

the initial claim determination. Id. § 1395ff(a)(3); see 42 C.F.R. §§ 405.904(a)(2), 405.940-958.

Redetermination "shall be concluded" within 60 days of receiving the provider's request. 42

U.S.C. § 1395ff(a)(3)(C)(ii). If the provider is not satisfied with the decision on redetermination, it

can file a second-level appeal ("reconsideration") with a Qualified Independent Contractor (QIC).

42 U.S.C. § 1395ff(c); see 42 C.F.R. §§ 405.904(a)(2), 405.960-978. With certain exceptions, a

QIC "shall conduct and conclude" the reconsideration within 60 days of the provider's request. 42

U.S.C. § 1395ff(c)(3)(C)(i). At both the redetermination and reconsideration stages, a provider

submits written evidence and the MAC and QIC reviewers must explain in writing why they agree

or disagree with the previous determination.          See 42 U.S.C. § 1395ff(a)(5), (c)(3)(E); 42


was separate from, its overpayment determination related to the initial eight claims (see id. ¶¶ 3,
55)—but these issues do not affect the outcome of the parties' motions.
       4
              AdvanceMed also suspended In Touch's Medicare payments for 180 days
beginning on July 12, 2017 and lifted the suspension on December 13, 2017. (See id. ¶¶ 52, 55.)


                                                  4
C.F.R. §§ 405.946, 405.956(b), 405.966, 405.968(a), 405.976(b).               If the QIC upholds an

overpayment determination on reconsideration, CMS can begin recouping the overpayment even

though the administrative appeals process is not complete. See 42 U.S.C. § 1395ddd(f)(2).

        Meanwhile, the provider may request a third-stage appeal: de novo review before an ALJ

within the Office of Medicare Hearings and Appeals (OMHA). 42 U.S.C. § 1395ff(d)(1)(A); see

42 C.F.R. §§ 405.904(a)(2), 405.1000-58. At this stage, the provider is entitled to a live hearing

and can present testimony, cross-examine witnesses, and submit written statements of law and

fact. See 42 C.F.R. § 405.1036(c)-(d). The ALJ "shall conduct and conclude a hearing on a

decision of a [QIC] . . . and render a decision . . . not later than" 90 days after the timely filing of a

request. 42 U.S.C. § 1395ff(d)(1)(A). The fourth and final level of administrative appeal is a de

novo review of the ALJ's decision before the Medicare Appeals Council, which is part of the

Departmental      Appeals     Board     (DAB)     within    HHS.     Id. § 1395ff(d)(2)(A);    see     42

C.F.R. §§ 405.904(a)(2), 405.1100-40. The Council must issue a final decision within 90 days of

receiving the request for review. 42 U.S.C. § 1935ff(d)(2)(A). The Council's decision is the final

decision of the Secretary. 42 C.F.R. § 405.1130. After completing the four-stage administrative

appeals process, a provider may file suit in federal district court. 42 U.S.C. §§ 1395ff(b)(1)(A)

(incorporating 42 U.S.C. § 405(g)); see 42 C.F.R. §§ 405.904(a)(2), 405.1130. Assuming the

adjudicator at each stage meets the statutory deadline for rendering a decision, a provider can

complete the administrative appeals process within about one year.

        The Medicare Act establishes consequences for administrative reviewers' "failure to meet

deadlines." See, e.g., 42 U.S.C. § 1395ff(d)(3). Through a process called escalation, a provider

whose case has been pending in certain stages of the appeals process for longer than the

statutory time limits may move the appeal to the next stage.                            See, e.g., 42

U.S.C. § 1395ff(d)(3)(A); 42 C.F.R. § 405.1100(b). In relevant part, if the ALJ fails to issue a

decision, dismissal order, or remand to the QIC within 90 days of a provider's timely request for a

hearing, the provider can file a request to escalate the appeal to the DAB stage.                      42

                                                    5
U.S.C. § 1395ff(d)(3)(A); 42 C.F.R. §§ 405.1016(a), (e), (f), 405.1100(b). The ALJ then has five

calendar days to issue a decision, order a dismissal or remand, or advise the provider that it

cannot issue a decision or order. 42 C.F.R. § 405.1016(f)(2). If the ALJ cannot issue a decision

or order, the appeal bypasses the ALJ stage and the DAB must review the QIC's reconsideration

decision.   Id.   Separately, if the DAB fails to issue a decision, dismissal order, or remand

concerning an appeal from an ALJ decision within 90 days—or within 180 days if the appeal was

escalated to the DAB—a provider can escalate the appeal to a federal district court.              42

U.S.C. § 1395ff(d)(3)(B); 42 C.F.R. §§ 405.1106(b), 405.1100(d), 405.1132.

C.     In Touch's administrative appeal

       In Touch concedes that it has completed only the first two stages of the Medicare Act's

administrative appeals process.     It also concedes that it has not availed itself of the Act's

escalation provisions. In Touch's appeal efforts began soon after the MAC (Palmetto) rendered

its initial determination notifying In Touch of the alleged $3,749,178 overpayment. (Compl. ¶ 56.)

That determination issued in December 2017. (Id.) In February 2018, In Touch submitted a first-

stage appeal: a request for redetermination of the alleged overpayment from Palmetto. (Id. ¶ 58.)

Palmetto's redetermination decision "was partially favorable in that three claim denials were

overturned in whole or in part." (Id.) "Based on this decision, the alleged overpayment was

recalculated to be $3,485,692." (Id.) In July 2018, In Touch submitted a second-stage appeal: a

request for reconsideration from a QIC called Maximus Federal Services, Inc.              (Id. ¶ 60.)

Maximus rendered a "partially favorable reconsideration decision" in August 2018.               (Id.)

Specifically, it "revers[ed] the denial of one claim but otherwise affirm[ed] the overpayment

assessment." (Id.) Maximus thus recalculated the assessment to be $3,402,858. (Id.) In Touch

timely sought to initiate the third stage of its appeal by filing a request for de novo ALJ review on

October 22, 2018. (Id. ¶ 62.) The ALJ's 90-day deadline to hold a hearing and issue a decision

was January 20, 2019. (Id.) As of September 9, 2019, the date this court last held a hearing on

the parties' motions, In Touch has not received ALJ review.

                                                 6
D.      Backlog for ALJ and MAC review

        In Touch alleges, and Defendants concede, that In Touch is unlikely to receive an ALJ

hearing and decision for at least three and perhaps as long as five years. (Id. ¶ 5.) For various

reasons, including a "dramatic[] increase[]" in "pre- and post-payment reviews of Medicare

claims," the workload of ALJs has risen significantly since approximately 2010. (Id. ¶¶ 37-38.)

"In 2013, OMHA suspended assignment of hearing requests to ALJs because the ALJs were

unable to accommodate the growing number of appeals on their dockets." (Id. ¶ 39.) The

assignment suspension was in effect when In Touch filed this lawsuit. (See id.) "At the end of

the 2018 fiscal year, there were approximately 426,000 backlogged appeals pending before

OMHA." (Id. ¶ 40.) "Similar processing delays plague the" DAB's Medicare Appeals Council.

(Id. ¶ 42.) "For example, at the end of fiscal year 2016, there were 22,707 appeals pending before

the Council." (Id.) During the same year, the MAC adjudicated "only 3,723 appeals." (Id.)

Although HHS is working to alleviate the problem, "the average processing time for ALJ hearing

requests increased slightly from 1,108 [days] in fiscal year 2017 to 1,142 [days] in fiscal year

2018." (Id. ¶ 43.) HHS "forecasts that [it] will not be able to eliminate the backlog of pending

appeals and bring OMHA into compliance with statutory processing times until 2022 at the

earliest." (Id. ¶ 44; see Defs.' Br. 8 (similar).)

E.      In Touch's financial hardship

        On or about October 29, 2018, CMS began to recoup the alleged overpayment by

withholding all of In Touch's Medicare payments.         (Compl. ¶ 63; Khatab Decl. ¶ 10; see 42

C.F.R. § 405.370 (the government recoups an overpayment "by reducing present or future

Medicare payments" to the provider "and applying the amount withheld to the indebtedness"); see

also 42 C.F.R. § 405.371(a)(3).) In Touch estimates that CMS "has recouped approximately

$240,000 in Medicare receivables to date." (Khatab Decl. ¶ 10.) "The recoupment has reduced

In Touch's revenue to $0." (Id.) To remain in business, In Touch "has laid off three of its 16

employees and converted" its remaining employees to part-time status. (Compl. ¶ 64.) It has

                                                     7
also "drawn on an existing line of credit and taken out loans." (Id.) In Touch "has approximately

$160,000 in outstanding debt obligations unrelated to the alleged Medicare overpayment." (Id.)

       On or about January 3, 2019, In Touch filed a request with Palmetto to establish an

extended repayment schedule (ERS). (Id. ¶ 65; see 42 U.S.C. § 1395ddd(f)(1)(A) (providing that

if repaying the overpayment within 30 days "would constitute a hardship" as defined in the Act,

HHS "shall," with some exceptions, "enter into a plan with the provider . . . for the repayment" to

occur "over a period of at least 6 months but not longer than 3 years," or "not longer than 5 years

in the case of extreme hardship . . . .").) In Touch submitted "detailed financial documentation" to

Palmetto; explained that it could not afford to "make monthly payments in equal installment

amounts over the course of" five years; and "proposed a graduated repayment arrangement

within the" five-year timeframe. (Compl. ¶ 65.) Had the proposed ERS been approved, In Touch

would have been reimbursed for new Medicare claims while it continued making monthly

payments. (See In Touch Mem. in Supp. of Mot. for Prelim. Inj. ("Pl.'s Br.") [11], 6.) In a letter

dated January 14, 2019, Palmetto informed In Touch that the documentation it supplied was

"insufficient" to support its request and gave In Touch an opportunity to submit additional

documentation. (See Compl. ¶ 65; January 2019 Palmetto Ltr., Ex. J to Compl. [1-10].) On or

about May 14, 2019, In Touch submitted a second ERS request. (See Notice of ERS Denial [32].)

Palmetto concluded that In Touch's financial submissions confirmed that In Touch lacks "the

ability to pay current liabilities as they become due," and therefore denied the second ERS

request. (Id.) On August 20, 2019, In Touch informed the court that it "continues to suffer

irreparable harm and will be forced to cease operations in the immediate future absent [court]

intervention." (August 2019 Notice [33], 1.)

                                       LEGAL STANDARD

       In Touch asks the court for a preliminary injunction ordering CMS to stop recouping its

new Medicare payments until it receives an ALJ hearing and decision. The court can grant a

preliminary injunction only if it has subject matter jurisdiction over this case. See Medlock v. Trs.

                                                 8
of Ind. Univ., 683 F.3d 880, 882 (7th Cir. 2012) (if a court "lack[s] subject-matter jurisdiction," it

"must dismiss" the case). Defendants argue that the court lacks subject matter jurisdiction and

have therefore moved to dismiss all claims under Rule 12(b)(1). "Motions to dismiss under Rule

12(b)(1) are meant to test the sufficiency of the complaint, not to decide the merits of the case."

Ctr. for Dermatology, 770 F.3d at 588. "[T]he party asserting federal jurisdiction has the burden

of proof to show that jurisdiction is proper." Travelers Prop. Cas. v. Good, 689 F.3d 714, 722 (7th

Cir. 2012). In assessing a motion to dismiss under Rule 12(b)(1), the court "accept[s] as true the

well pleaded factual allegations, drawing all reasonable inferences in favor of the plaintiff." Ctr.

for Dermatology, 770 F.3d at 588 (internal quotation marks omitted). "When subject-matter

jurisdiction is disputed," however, the court "may properly look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists." Miller v. Fed. Deposit Ins. Corp., 738

F.3d 836, 840 (7th Cir. 2013) (internal quotation marks omitted). If the court dismisses a complaint

for lack of subject-matter jurisdiction, it does so without prejudice. Love v. Supreme Court of Ill.,

723 F. App'x 366, 367 (7th Cir. 2018) (citing Lennon v. City of Carmel, Ind., 865 F.3d 503, 509

(7th Cir. 2017)).

                                           DISCUSSION

        Defendants argue that the court lacks subject matter jurisdiction over this case because

In Touch has failed to exhaust its administrative remedies under the Medicare Act. For the

following reasons, the court agrees. 5

A.      The Medicare Act's exhaustion requirement

        The Medicare Act provides for federal judicial review of any final decision of the Secretary

that   is   made    after   a   hearing.     42    U.S.C. § 405(g);    42   U.S.C. § 1395ff(b)(1)(A)


        5
                In its complaint, In Touch suggests that the court has subject matter jurisdiction
over its claims under the Administrative Procedure Act. (See Compl. ¶ 13.) Neither In Touch nor
Defendants briefed this theory, however. Accordingly, the court does not address it.


                                                  9
(incorporating § 405(g) of the Social Security Act, as part of the Medicare Act). Although a district

court typically has jurisdiction over cases arising under a federal statute pursuant to 28

U.S.C. § 1331, the Medicare Act prohibits federal courts from hearing cases under that statute.

See 42 U.S.C. § 405(h) ("No action against the United States, the [Secretary of HHS], or any

officer or employee thereof, shall be brought under § 1331 . . . to recover on any claim arising

under this subchapter."); 42 U.S.C. §§ 1395ii (incorporating § 405(h) into the Medicare Act);

Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 9 (2000) ("Section 1395ii

makes § 405(h) applicable to the Medicare Act 'to the same extent as' it applies to the Social

Security Act.").

       The Supreme Court has explained that together, Sections 405(g) and 405(h) require a

party to exhaust administrative remedies before seeking judicial review of any claim arising under

the Medicare Act. See Heckler v. Ringer, 466 U.S. 602, 627 (1984); see also Ill. Council, 529

U.S. at 5 (holding that "§ 405(h), incorporated by § 1395ii, bars federal-question jurisdiction"

under § 1331 and instead requires parties to proceed "through the special review channel that

the Medicare statutes create"); Michael Reese Hosp. & Med. Ctr. v. Thompson, 427 F.3d 436,

440 (7th Cir. 2005) (Section 405(h) "has been held to preclude federal question jurisdiction unless

the Medicare program's administrative review process has been exhausted" (discussing Ill.

Council, 529 U.S. at 5).) Accordingly, "a provider must channel virtually all legal attacks through

the Medicare program's administrative review process before it may seek judicial review."

Michael Reese, 427 F.3d at 441; see Ill. Council, 529 U.S. at 13. In practical terms, this means

that a provider cannot bring its claim to federal court until it has (1) completed all four stages of

the administrative appeals process or (2) escalated the claim to the Medicare Appeals Council of

the DAB, which either renders a decision or fails to act within 180 days.                   See 42

U.S.C. § 1395ff(b)(1)(A) (incorporating § 405(g)); 42 U.S.C. § 1395ii (incorporating § 405(h)); 42

C.F.R. § 405.1132. The Medicare Act's "channeling" requirement "assures the agency greater

opportunity to apply, interpret, or revise policies, regulations, or statutes without possibly

                                                 10
premature interference by different individual courts applying 'ripeness' and 'exhaustion'

exceptions case by case." Ill. Council, 529 U.S. at 13; see Michael Reese, 427 F.3d at 441

(stating that the "exhaustion requirement serves an important purpose"; it "prevent[s] the

premature interference with agency processes so that the agency can function efficiently and can

correct its own errors," and "afford[s] the parties and the courts the benefit of the agency's

experience and expertise and compiling a record which is adequate for judicial review") (citing

Weinberger v. Salfi, 422 U.S. 749, 765 (1975)).

       "The Supreme Court has regarded [§ 405(g)'s] 'requirement that there be a final decision

by the Secretary after a hearing' as 'central to the requisite grant of subject-matter jurisdiction.'"

Home Care Providers, Inc. v. Hemmelgarn, 861 F.3d 615, 624 (7th Cir. 2017) (quoting Mathews

v. Eldridge, 424 U.S. 319, 328 (1976)), cert. denied, 138 S. Ct. 1000, 200 L. Ed. 2d 252 (2018).

"This requirement consists of two elements, 'only one of which is purely 'jurisdictional' in the sense

that it cannot be 'waived' by the Secretary in a particular case.'" Hemmelgarn, 861 F.3d at 624

(quoting Eldridge, 424 U.S. at 328). The Secretary or the court may waive the requirement of

exhaustion of administrative remedies; what cannot be waived "'is the requirement that a claim

for benefits shall have been presented to the Secretary.'" Hemmelgarn, 861 F.3d at 624 (quoting

Eldridge, 424 U.S. at 328).

       The parties agree that In Touch's claims "arise under" the Medicare Act, meaning that

they are subject to the exhaustion requirement. (See Compl. ¶¶ 13, 15; Defs.' Br. 8-9.) It is

undisputed that In Touch has presented its claim for benefits to the Secretary and has therefore

satisfied the "nonwaivable element" of the exhaustion requirement. Hemmelgarn, 861 F.3d at

624. But In Touch concedes that it has failed to exhaust its administrative remedies; it has

completed only the first two stages of the administrative appeals process and has not escalated

its appeal to the DAB, even though the ALJ's 90-day deadline for issuing a final decision has

passed. Moreover, the Secretary has not waived the exhaustion requirement. As indicated,

Defendants maintain that the court should dismiss In Touch's claims as a result of the failure to

                                                 11
exhaust. In Touch responds that the court can exercise subject matter jurisdiction by finding the

exhaustion requirement waived under the collateral claim doctrine contemplated in Eldridge, 414

U.S. at 329-35.

B.     Waiver of the Medicare Act's exhaustion requirement

       The Secretary may waive the exhaustion requirement if, "at any stage of the administrative

process," he determines that further review is unwarranted "either because the internal needs of

the agency are fulfilled or because the relief that is sought is beyond his power to confer."

Eldridge, 424 U.S. at 330; see Hemmelgarn, 861 F.3d at 624 (same); Northlake Cmty. Hosp. v.

United States, 654 F.2d 1234, 1241 (7th Cir. 1981) (same). If, as in the present case, the

Secretary does not waive the requirement, a federal court may hold it waived where (1) the

claimant raises a colorable constitutional challenge that is entirely collateral to its claim of

entitlement and (2) the "claimant's interest in having . . . [the] issue resolved promptly is so great

that deference to the agency's judgment is inappropriate."         Eldridge, 424 U.S. at 430; see

Hemmelgarn, 861 F.3d at 624 (same); Northlake, 654 F.2d at 1241 (same). In Touch argues that

the court should do so here. (See, e.g., Compl. ¶ 15; Pl.'s Br. 6-7.) 6

       In assessing a request for waiver under Eldridge, the Seventh Circuit considers three

factors: (1) whether the claim is colorable and "collateral to a demand for benefits"; (2) whether

"exhaustion of the administrative process would be futile"; and (3) whether "the plaintiff[] would

suffer irreparable harm if required to move through the administrative procedure before obtaining

relief." Martin v. Shalala, 63 F.3d 497, 504 (7th Cir. 1995); Health Equity Resources Urbana, Inc.


       6
                The Supreme Court has also recognized a limited exception to the exhaustion
requirement where "application of § 405(h) would not simply channel review through the agency,
but would mean no review at all." Ill. Council, 529 U.S. at 19 (citing Bowen v. Mich. Acad. of
Family Physicians, 476 U.S. 667 (1986)); see also Michael Reese, 427 F.3d at 441 (same). In
determining whether the Michigan Academy exception applies, courts must, among other things,
distinguish "a total preclusion of review" from mere "postponement of review." Ill. Council, 529
U.S. at 19; see, e.g., Miller v. Burwell, No. 14-cv-4245, 2015 WL 2257278, at *5-6 (N.D. Ill. May
11, 2015) (noting this distinction in determining that the exception was inapplicable). In Touch
does not invoke the Michigan Academy exception so the court does not address it.


                                                 12
v. Sullivan, 927 F.2d 963, 965-66 (7th Cir. 1991) (considering futility as part of the waiver

analysis); Northlake, 654 F.2d at 1241-42. 7 "The ultimate decision of whether to waive exhaustion

should not be made solely by mechanical application of the Eldridge factors, but should also be

guided by the policies underlying the exhaustion requirement." Bowen v. City of New York, 476

U.S. 467, 484 (1986).

       1.      Whether the constitutional claim is collateral

       In Touch contends that, given the egregious backlog in the administrative appeals

process, Defendants are violating its procedural due process rights by recouping the alleged

overpayment before In Touch obtains an ALJ hearing and decision. Defendants argue for the

first time on reply that this claim is not collateral to the underlying claim for Medicare benefits.

(See Defs.' Reply [26], 14.) They rely on Ancillary Affiliated Health Services, Inc. v. Shalala, 165

F.3d 1069 (7th Cir. 1998), in which a Medicare provider claimed that HHS wrongfully withheld

reimbursement payments and moved for an injunction compelling HHS to repay approximately

$40,000. Id. at 1069-70. The Seventh Circuit determined that Ancillary's "claim that the Secretary

failed to issue a notice required by her regulations" was in reality "a claim for reimbursement"

because, despite "involv[ing] alleged due process violations," it sought "to recover funds under

the Act." Id. at 1071.

       The court need not decide whether In Touch's claim is collateral because, as discussed

below, In Touch's waiver request fails for other reasons. Case law suggests, however, that In

Touch's claim is indeed collateral. In Ancillary, the court concluded otherwise because the

provider sought permanent repayment of Medicare funds. See 165 F.3d at 1070; see also


       7
                 In Hemmelgarn, the Seventh Circuit did not address futility or irreparable harm.
See 861 F.3d at 623-26. The court does not interpret Hemmelgarn as eliminating the three-
factor test set forth in Martin, however. Rather, the court understands futility and irreparable
harm as relevant to the determination whether "claimant's interest in hearing the issue resolved
promptly is so great that deference to the agency's judgment is inappropriate." Id. at 624.
Presumably, the court in Hemmelgarn did not reach this inquiry because it determined that
plaintiff's claim was neither collateral nor colorable. See id. at 624-26.


                                                13
Hemmelgarn, 861 F.3d at 625 (an "attack[]" on "survey results underlying" the termination of

plaintiff's Medicare provider agreement, merely "framed as" a constitutional claim, was not

collateral); Cathedral Rock of N. Coll. Hill, Inc. v. Shalala, 223 F.3d 354, 363 (6th Cir. 2000) (if a

successful claim would result in the claimant being "entitled to increased benefits," it is

"inextricably intertwined" with, not collateral to, a benefits determination); Martin, 63 F.3d at 504

(a complaint "seek[ing] damages for lost benefits" was "in no way collateral to an amounts

determination"). By contrast, in Eldridge, a claimant argued that he was constitutionally entitled

to an evidentiary hearing before termination of his Social Security disability benefits and asked

the lower court to order temporary reinstatement of benefits pending the hearing. See Eldridge,

424 U.S. at 325, 330-31. The Supreme Court held that the claimant's constitutional claim was

"entirely collateral to his substantive claim of entitlement," which concerned, among other things,

"the issue of his disability." Id. at 325, 330; see also, e.g., Aurora Chi. Lakeshore Hosp. v. Azar,

356 F. Supp. 3d 749, 758-59 (N.D. Ill. 2018) (where plaintiff's "constitutional and statutory

entitlement to" certain procedures was "not the subject of its administrative appeal, and a final

decision by the agency . . . would not answer [plaintiff's] challenge to the deprivation of its

procedural rights," plaintiff's claim was collateral).

        In Touch's claims are more like those in Eldridge and Aurora. In Touch does not seek a

merits determination concerning the alleged overpayment owed, nor does it disguise claims for

permanent repayment of Medicare funds as procedural due process claims. Instead, it seeks to

temporarily halt recoupment pending an ALJ hearing and decision. If In Touch were to prevail in

this court, the amount of overpayment that it allegedly owes would not change. Moreover,

adjudicators in the administrative appeal would not decide In Touch's procedural due process

claim. Indeed, Defendants have stated that the proposed "[r]elief from repaying a Medicare debt

has nothing to do with the actual merits of a pending appeal." (Defs.' Br. 20.)

        2.      Whether the constitutional claim is colorable

        Whether In Touch's claim is "colorable" also need not be resolved; on this issue too,

                                                   14
however, In Touch is vulnerable. In assessing whether a constitutional claim is colorable, the

Seventh Circuit considers the following criteria from Eldridge:

       First, the private interest that will be affected by the official action; second, the
       risk of an erroneous deprivation of such interest through the procedures used,
       and the probable value, if any, of additional or substitute procedural safeguards;
       and finally, the Government's interest, including the function involved and the
       fiscal and administrative burdens that the additional or substitute procedural
       requirement would entail.

Eldridge, 424 U.S. at 335; see Northlake, 654 F.2d at 1242 (same).

       Turning to the first factor, the court doubts that In Touch has a constitutionally protected

interest. See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972) ("The requirements

of procedural due process apply only to the deprivation of" constitutionally protected interests).

To claim such an interest, "a person must have more than a unilateral expectation of [it]." Booker-

El v. Superintendent, Ind. State Prison, 668 F.3d 896, 900 (7th Cir. 2012) (internal quotation marks

omitted). Instead, he must "have a legitimate claim of entitlement to" the interest. Id. (internal

quotation marks omitted). "A legitimate claim of entitlement is 'defined by existing rules or

understandings that stem from an independent source'" such as a contract, state, or federal law.

Id. (quoting Roth, 408 U.S. at 577); see Khan v. Bland, 630 F.3d 519, 527 (7th Cir. 2010).

       In Touch argues that it "has a property interest in the receipt of Medicare payments for

services it provides to beneficiaries." (Pl.'s Br. 9.) But the court agrees with Defendants that the

alleged property interest is more accurately framed as an interest in Medicare funds that remain

subject to recoupment. (See Defs.' Mot. 11-12.) As the parties acknowledge, the Seventh Circuit

has not specifically addressed either type of interest. In Touch relies on Hathaway v. Mathews,

in which the Seventh Circuit determined that a nursing home owner's "expectation of continuing

to receive Medicaid payments on behalf of" the home's residents was "a protected property right

under the due process clause," and held that the government could not terminate the payments

until it had provided notice of the charges against the home and "conducted a hearing in which

[the owner] [could] challenge the validity of those charges." 546 F.2d 227, 230, 232 (7th Cir.


                                                15
1976). But the Seventh Circuit has limited the application of Hathaway "to its unique factual

situation, including a lack of prior notice of deficiencies from the terminating agency and the

absence of post-termination appeal procedures." Americana Healthcare Corp. v. Schweiker, 688

F.2d 1072, 1083 (7th Cir. 1982). Neither of those factors is present here.

       In Touch also cites several out-of-circuit cases that do squarely address the issue; in these

cases, the courts held that providers do have a property interest in Medicare payments that are

subject to recoupment. See Accident, Injury & Rehab., PC v. Azar, No. 4:18-cv-2173, 2018 WL

4625791, at *7 (D.S.C. Sept. 27, 2018); Adams EMS, Inc. v. Azar, No. H-18-1443, 2018 WL

3377787, at *4 (S.D. Tex. July 11, 2018); Family Rehab., Inc. v. Azar, No. 3:17-cv-3008-K, 2018

WL 3155911, at *4-5 (N.D. Tex. June 28, 2018). These cases are not binding authority, however,

and Defendants have cited several non-binding cases in which courts reached the opposite

conclusion. See Alpha Home Health Solutions, LLC v. Sec'y of United States Dep't of Health &

Human Servs., 340 F. Supp. 3d 1291, 1303 (M.D. Fla. 2018); Sahara Health Care, Inc. v. Azar,

349 F. Supp. 3d 555, 572 (S.D. Tex. 2018); PHHC, LLC v. Azar, No. 1:18CV1824, 2018 WL

5754393, at *10 (N.D. Ohio Nov. 2, 2018).

       The case law is equivocal, but the court finds Defendants' arguments that In Touch lacks

a property interest more convincing. Among other things, Defendants emphasize that In Touch's

interest in Medicare repayments is derived from the Medicare Act, and the Act explicitly qualifies

the interest. See Booker-El, 668 F.3d at 900 (a legitimate claim of entitlement arises from an

"independent source" such as federal law).       Specifically, the Act permits the Secretary to

"determine the amount which should be paid under this part to each provider of services with

respect to the services furnished by it," and to make "necessary adjustments on account of

previously made overpayments or underpayments." 42 U.S.C. § 1395(g)(a). Defendants then

point to American Manufacturers Insurance Co. v. Sullivan, 526 U.S. 40 (1999), where the

Supreme Court held that an employee had no property interest in continued payment of workers'

compensation benefits because under state law, the employee had to meet certain eligibility

                                                16
criteria to receive them. Id. at 60-61. Only after the employee met the criteria, the Court reasoned,

would he have a constitutionally protected interest. See id. at 61. Defendants contend that In

Touch similarly lacks a property interest in the Medicare funds at issue due to the Secretary's

statutory authority to recoup them. (See Defs.' Br. 12-13.) Finally, at least two Seventh Circuit

cases concerning Medicare appeals suggest that the Constitution does not protect the interest In

Touch claims, or that if it does, the interest is weak. In Northlake, where a provider asserted a

constitutional interest in a Medicare provider agreement, the court observed that the

"provider . . . is not the intended beneficiary of the Medicare program." 654 F.3d at 1242. It

continued,

       Obviously, the termination of Medicare assistance has a financial impact
       (potentially severe in many instances) on the institution. But a provider's financial
       need to be subsidized for the care of its Medicare patients is only 'incidental to the
       purpose and design of the (Medicare) program.' . . . 'The unfortunate reality that
       (the institution) will probably encounter difficulty operating at capacity is not of
       constitutional significance.'

Id. at 1242 (quoting Geriatrics, Inc. v. Harris, 640 F.2d 262, 265 (10th Cir. 1981)). More recently

in dicta, the Seventh Circuit expressed doubt that "current Medicaid providers even have a

protected interest in continuing in the program." Grason v. State of Ill. Inspector Gen., 559 F.

App'x. 573, 574 (7th Cir. 2014) (citing, inter alia, Geriatrics, 640 F.2d at 264-65)).

       Even assuming In Touch has a property interest in Medicare funds subject to recoupment,

the government's interests in ensuring Medicare beneficiaries' health and safety and "minimizing

the expenses of administering the Medicare program" are likely stronger. Northlake, 654 F.2d at

1242. As noted, the program's intended beneficiaries are patients, not providers. See id. If the

government were required to halt recoupment in all relevant cases due to the logjam in the

administrative appeals process, it might be unable to continue reimbursing the majority of

Medicare claims upfront, as it currently does. That could harm patients in addition to providers

and make Medicare administration more expensive.

       Nor has In Touch made a strong showing that the risk of erroneous deprivation is high. In


                                                 17
Touch had the opportunity to submit written evidence to the MAC and QIC reviewers on

redetermination and reconsideration. See 42 C.F.R. §§ 405.946, 405.966, 405.968(a). Although

In Touch was not entitled to a hearing at those stages of review, it was required to submit all of

its factual evidence by the reconsideration stage, absent a showing of good cause. See 42

U.S.C. §§ 1395ff(b)(3) ("A provider . . . may not introduce evidence in any appeal under this

section that was not presented at the reconsideration . . . unless there is good cause which

precluded the introduction of such evidence at or before that reconsideration.").         The QIC

reviewer, therefore, presumably had all relevant evidence at its disposal in rendering its decision.

At both levels of review, the MAC and QIC reviewers upheld the overpayment determination with

only minor downward adjustments. And as required, they submitted written decisions explaining

their reasoning. See 42 U.S.C. §§ 1935ff(a)(5), (c)(3)(E); 42 C.F.R. §§ 405.956(b), 405.976(b).

       In Touch suggests that it was unable to create a full factual record during the first two

stages of review. (See Pl.'s Reply [25], 11-13.) It also contends that the MAC and QIC reviewers

did not meaningfully address the substance of its arguments. (See id. at 11-13.) The court is not

persuaded on either score. In Touch, for example, criticizes the MAC and QIC reviewers for

copying portions of their decisions from decisions on other appeals. (See, e.g., Compl. ¶¶ 59, 61;

Pl.'s Reply 11.) But In Touch does not explain how, if at all, the copying led to any factual

deficiency in the record or any substantive deficiency in the reviewers' decisions. In Touch also

maintains that MAC and QIC reviewers are not qualified to consider legal arguments and,

specifically, that the reviewers did not meaningfully address its argument that the extrapolated

overpayment should be waived for various reasons set forth in the Medicare Act. (See Pl.'s Br.

10-11; Pl.'s Reply 11, 12 & n.14.) This argument is unavailing for similar reasons: In Touch cites

to the entirety of the redetermination and reconsideration decisions and notes that the waiver-

related language was copied from decisions in other appeals, but does not explain how the

decisions were substantively incorrect or incomplete.

       Concerning the factual record, In Touch contends that Defendants may have failed to

                                                18
disclose highly relevant information during the redetermination process. (See Pl.'s Reply 11-12

(explaining that with the briefing on their motion to dismiss, Defendants submitted two expert

reports by a statistician, which In Touch had not previously seen).) If In Touch in fact lacked

relevant materials during the first two stages of appeal, it is responsible. As required under the

Medicare Act, the MAC reviewer notified In Touch that it could "obtain, upon request, information

on the specific provision of the policy, manual, or regulation used in making the redetermination."

42 U.S.C. §§ 1395ff(a)(5)(C); see also 42 C.F.R. § 405.956(b)(9); Redetermination Decision, Ex.

D to Compl. [1-4], 57 (stating same, and further stating that In Touch could direct other questions

"specifically related to [the] appeal" to the MAC). The QIC reviewer provided similar notice. (See

Reconsideration Decision, Ex. G to Compl. [31], 46, 48; see also 42 U.S.C. § 1395ff(c)(3)(E)

(requiring QIC to explain decision thoroughly); 42 C.F.R. § 405.976(b)(10) (QIC decision must

contain "procedures for obtaining additional information concerning the reconsideration . . . .").)

As far as the court can tell, In Touch never requested records from the MAC or QIC, but instead

sent a Freedom of Information Request to the wrong entity: AdvanceMed, which had no role in

the redetermination or reconsideration. (See Pl. Reply 12 n.15; Defs.' Reply 8-9 & n.3.) 8 Even if

In Touch lacks documents from the record on redetermination and reconsideration, it can obtain

them now by requesting a copy of the administrative record. See 42 C.F.R. § 405.1042(a)(3).

       Finally, In Touch argues that the risk of erroneous deprivation is high because

"[h]istorically, ALJs have reversed large percentages of unfavorable claim determinations."

(Compl. ¶ 36; see also id. (alleging that in 2012, "approximately 60% of ALJ decisions were fully

or partially favorable to applicants," and that "ALJs reversed 72% of adverse claim determinations

appealed by hospitals through the first quarter of 2013"); Pl.'s Reply 13 (citing same).) Defendants



       8
              In Touch alleges that although it has received a response to the FOIA request, "the
materials produced with the response were identical to those released with the initial audit
determination" and did not include the documents In Touch had requested. (See Pl.'s Reply 12
n.15.)


                                                19
respond that things have changed: in 2017 and 2018, they assert, "ALJs rendered 'favorable' or

'partially favorable' decisions . . . in only about 18% of cases." (Defs.' Br. 19.) In Touch does not

dispute this figure but argues that a new HHS settlement program is largely responsible for the

decrease in reversal rates. (See Compl. ¶ 36 n.3.) In Touch believes that the rate will "likely

begin to increase" because the settlement program has concluded (id.), but Defendants assert

that the settlement program remains in place, and In Touch has not responded. (Defs.' Br. 19;

see generally Pl.'s Reply.) Moreover, in Eldridge—where the alleged reversal rate varied from

3.3 percent to 58.6 percent—the Supreme Court stated that "[b]are statistics rarely provide a

satisfactory measure of the fairness of a decisionmaking process." Eldridge, 424 U.S. at 346.

Here, as in Eldrige, statistics concerning rates are "relevant" but "certainly not controlling." Id. at

347. The statistics do not persuade the court that the risk of erroneous deprivation in the first two

stages of the administrative appeals process was high.

         Even assuming that In Touch's claim is colorable, however, the court concludes that In

Touch cannot clear the remaining hurdles for waiver of the exhaustion requirement, as discussed

below.

         3.     Whether exhaustion would be futile

         Defendants argue that In Touch cannot establish that exhaustion of its administrative

remedies would be futile because it has not availed itself of the Medicare Act's escalation process.

In Touch responds, first, that futility is not a "mandatory component" of the waiver analysis and

is, instead, a "practical" factor that the court should consider. (See Pl.'s Reply 17-18.) The court

is persuaded that futility is an important consideration in this case, regardless of whether it is

"mandatory." The Seventh Circuit has analyzed futility in determining whether it should waive the

exhaustion requirement, see Martin, 63 F.3d at 504; Health Equity Resources, 927 F.2d at 965-

66, and relying on Martin, courts in this district have done the same. See MedPro Health

Providers, LLC v. Hargan, No. 17 C 1568, 2017 WL 4699239, at *4-5 (N.D. Ill. Oct. 19, 2017);

Miller, 2015 WL 2257278, at *4, *6-7 (same). Other Courts of Appeals have identified futility as a

                                                 20
relevant factor, as well. See Blue Valley Hosp., Inc. v. Azar, 919 F.3d 1278, 1284 (10th Cir. 2019);

Kaiser v. Blue Cross of Calif., 347 F.3d 1107, 1115 (9th Cir. 2003); Day v. Shalala, 23 F.3d 1052,

1059-60 (6th Cir. 1994); Abbey v. Sullivan, 978 F.2d 37, 44 (2d Cir. 1992); but see, e.g., Family

Rehab., Inc. v. Azar, 886 F.3d 496 (5th Cir. 2018) (waiving exhaustion requirement without

assessing futility).

        In Touch points out that in 2018, one court in this district declined to assess futility. (Pl.'s

Reply 18 (citing Aurora, 356 F. Supp. 3d at 756)). But in that case, the court noted that defendant

"ha[d] identified no binding precedent establishing that [the court] [was] required to consider the

futility of exhaustion and has offered no persuasive argument as to why [the court] should do so."

Aurora, 356 F. Supp. 3d at 756. That is not the case here. Furthermore, there is no indication

that the availability of the escalation process was of concern in Aurora. Finally, as noted, In Touch

concedes that futility is a "practical" factor in the exhaustion analysis. See Marcus v. Sullivan,

926 F.2d 604, 614 (7th Cir. 1991) (characterizing futility as a "practical factor[]" in the waiver

analysis for the Social Security Act's exhaustion requirement but weighing it nonetheless). The

court turns to that factor now.

        The Seventh Circuit has stated that "the exhaustion requirement may be waived 'if it would

be futile, that is, if there is no reasonable prospect that the applicant could obtain any relief by

pursuing'" administrative remedies. Martin, 63 F.3d at 504 (quoting Health Equity Resources,

927 F.2d at 965). In Martin, a Medicare provider challenged a benefit administrator's locality

designation, which affected the amount of reimbursement to which the provider was entitled. See

Martin, 63 F.3d at 499-500. The court determined that exhaustion was not futile because even

though there was "no process for obtaining the sort of declaratory relief [the provider] might

prefer," the provider could "ask the [benefits administrator] that handled the disputed claim to

review the locality designation within the context of that claim." Id. at 505; see also Health Equity

Resources, 927 F.2d at 966 (where plaintiff sought to challenge an agency regulation and there

was "nothing . . . to prevent [plaintiff] from challenging the regulation before the Appeals Council,"

                                                  21
exhaustion was not futile, despite that plaintiff's challenge "may, probably will, fail"); Miller, 2015

WL 2257278, at *7 (rejecting plaintiff's futility argument despite the fact that plaintiff lacked certain

records and believed he was "unlikely to succeed on the merits"; it was "conceivable" that plaintiff

could still prevail within the administrative appeals process). By contrast, in Marcus, where

plaintiffs asserted a facial challenge to a Social Security agency policy, the court determined that

exhaustion was futile because the HHS Secretary was on the record as being "committed to [the]

policy." Marcus, 926 F.2d at 614.

        In Touch argues that exhaustion is futile here because the Medicare Act does not give

administrative adjudicators the authority to halt recoupment pending an ALJ hearing and decision.

(Pl.'s Reply 18; see also id. (stating that administrative adjudicators are "jurisdictionally incapable

of awarding such relief").) This fact, In Touch contends, distinguishes its case from Martin and

Miller, where relief was available within the administrative appeals system.            (Id. at 18-19.)

Defendants respond that In Touch's case is not about whether the agency can stop recoupment,

but rather about the extreme delay In Touch faces in obtaining an ALJ decision on its challenge

to the alleged overpayments. (See Defs.' Reply 13.) Defendants argue, and the court agrees,

that the administrative appeals process does offer a remedy for this delay: escalation.

        The ALJ's 90-day deadline for conducting a hearing and rendering a decision was January

20, 2019. (Compl. ¶ 62.) At that time—nine months ago—In Touch could have escalated its

appeal to the DAB.        See 42 U.S.C. § 1395ff(d)(3)(A); 42 C.F.R. §§ 405.1016(a), (e), (f),

405.1100(b). In Touch contends that escalation would be futile because there is an enormous

backlog at the DAB stage of review, too. (Pl.'s Reply 19-20.) But the Act and regulations provide

that if the Council fails to act within 180 days of escalation, a provider can then escalate its appeal

to federal district court. 42 U.S.C. § 1395ff(d)(3)(B); 42 C.F.R. §§ 405.1106(b), 405.1100(d),

405.1132. If In Touch had availed itself of the escalation procedures, it could have properly

brought its claim to federal district court within approximately 275 days of the QIC's second-stage

decision. Because In Touch did not take these measures (and evidently still refuses to do so),

                                                  22
judicial review is precluded at this time. See 42 U.S.C. § 1395ff(b)(1)(A) (incorporating § 405(g));

42 U.S.C. § 1395ii (incorporating § 405(h)); 42 C.F.R. §§ 405.1130; see also AvuTox, LLC v.

Burwell, No. 5:15-CV-634-FL, 2017 WL 767449, at *5 (E.D.N.C. Jan. 24, 2017) (the "existence of

the escalation provision" "undermines Plaintiff's arguments that exhausting the administrative

review process would be futile . . . as Plaintiff can elect to speed up the review process if it so

chooses"), report and recommendation adopted sub nom. AvuTox, LLC v. Cochran, No. 5:15-CV-

634-FL, 2017 WL 758495 (E.D.N.C. Feb. 27, 2017).

         In Touch also contends that requiring it to escalate its appeal would force it to give up "vital

procedural protections built into the ALJ hearing process." (Pl.'s Reply 21.) Namely, the ALJ

process provides an opportunity for a live hearing with attendant "pre- and post-hearing

conferences, subpoenas, discovery, witness testimony with cross-examination, and compilation

of a formal administrative record." (Id. at 12-13.) These procedural protections, In Touch argues,

"are not available before the Council or in federal court." (Id. at 21.) In Touch also suggests that

its chance of obtaining a reversal in federal court is smaller than before an ALJ because "federal

court review of a final agency decision is exceedingly deferential to the government." (Id. at 2, 25

n.30.)

         The court recognizes that the escalation process does not offer procedural protections

identical to those available at the ALJ stage of appeal. But as already discussed, the first two

stages of review are substantive and thorough: a provider must generally submit all factual

evidence during the first two stages, and the adjudicators issue written opinions explaining the

reasons for the decisions, based on the evidence. See 42 U.S.C. §§ 1395ff(a)(5), (b)(3), (c)(3)(E);

42 C.F.R. §§ 405.946, 405.956(b), 405.966, 405.968(a), 405.976(b). Without minimizing the

importance of the procedural protections at the ALJ stage, including a live hearing, the court

concludes that these features of redetermination and reconsideration dampen the concern that a

provider will be deprived of adequate process by escalating its appeal. Moreover, despite federal

courts' deferential review agency decisions, obtaining relief in federal court remains possible.

                                                   23
       As In Touch emphasizes, some courts have concluded that escalation is not an

appropriate substitute for obtaining a final agency decision after an ALJ hearing and DAB appeal.

In American Hospital Association v. Burwell, the Court of Appeals for the D.C. Circuit discussed

the Medicare Act's escalation provisions in deciding whether the court had mandamus jurisdiction

to compel the Secretary to act on administrative appeals within the statutory timeframes. 812

F.3d 183, 185-86 (D.C. Cir. 2016). To establish mandamus jurisdiction, the plaintiffs had to

"demonstrate (1) a clear and indisputable right to relief, (2) that the government agency or official

is violating a clear duty to act, and (3) that no adequate alternative remedy exists." Id. at 189. In

examining the third requirement, the court concluded that escalation to the district court was

"hardly an adequate substitute for a de novo hearing before an administrative law judge" because

"district court review would be deferential." Id. at 191-92; see also Adams EMS, 2018 WL

5264244, at *10 (in addressing the likelihood of success on the merits for preliminary injunction

purposes, stating that "[e]scalation does not adequately protect the procedural safeguards the

[Medicare] statute provides the appealing party"); Accident, Injury & Rehab., 2018 WL 4625791,

at *7 (same procedural posture as Adams EMS) (emphasizing importance of cross-examination

at the ALJ stage "given the high rate of reversals at ALJ hearings" and stating that "the escalation

process does not provide adequate due process"); Family Rehab., 2018 WL 3155911, at *5 (same

procedural posture as Adams EMS) ("Escalation does not provide a remedy to the backlogged

ALJs because it does not provide adequate procedural due process.").

       The court respectfully declines to adopt the reasoning in these cases, which are not

binding authority in this circuit. Although the Seventh Circuit has not addressed the exhaustion

requirement in the precise circumstances at issue here, it has repeatedly enforced it in Medicare

appeals. See, e.g., Ctr. for Dermatology, 770 F.3d at 587, 591 (district court lacked subject matter

jurisdiction over a motion for a writ of mandamus compelling the Secretary "to process [Medicare]

claims submitted for reimbursement" because plaintiff had not yet exhausted administrative

remedies); id. at 590 ("[C]ontrolling authority from the Supreme Court and this Circuit is airtight

                                                 24
that a litigant may not circumvent the administrative appeals process by seeking mandamus.");

Michael Reese, 427 F.3d at 440, 443 (district court lacked jurisdiction over a motion seeking

enforcement of an administrative resolution concerning Medicare repayments because

"exhaustion of administrative remedies is a prerequisite of subject matter jurisdiction under both

the federal question and mandamus theories, and [plaintiff] failed to exhaust the review process");

Bodimetric Health Servs., Inc. v. Aetna Life & Cas., 903 F.2d 480, 481-82, 487 (7th Cir. 1990)

(holding that Medicare providers' claims against an HHS contractor for "improperly denying

reimbursement claims" arose under the Medicare Act and were subject to the administrative

review requirements, and affirming district court's dismissal for lack of subject matter jurisdiction);

Northlake, 654 F.2d at 1236, 1241-43 (refusing to waive exhaustion requirement for Medicare

provider's claim that it was entitled to a hearing before termination of its provider agreement

because the claim was neither collateral nor colorable); see also Bodimetric, 903 F.2d at 490

("[B]y enacting the exclusive review provisions of the Medicare Act, Congress expressly limited

the remedies that can be sought by dissatisfied claimants . . . . While this may, in some cases,

foreclose avenues of relief generally available to civil litigants, it is also the system Congress

clearly intended to implement.").

       Guided by the reasoning in these cases, the court concludes that In Touch must use the

Medicare Act's escalation procedures before asserting its claims in federal court. See also

Ivanchenko v. Burwell, No. 16 C 9056, 2016 WL 6995570, at *3 (N.D. Ill. Nov. 30, 2016) (though

not addressing futility, determining that, where plaintiff had not completed all four stages of the

administrative appeals process or invoked the escalation provisions, the court lacked jurisdiction

to consider plaintiff's request to enjoin recoupment of overpayments pending ALJ review).

Exhaustion would not be futile because, as noted, escalation would allow In Touch to reach

federal court in less than a year—much sooner than the three- to five-year delay on which In

Touch bases its claims.

       4.      Whether exhaustion would cause irreparable harm

                                                  25
       In determining whether the exhaustion requirement should be waived, a court must also

assess whether the provider would suffer irreparable harm "if required to move through the

administrative procedure before obtaining relief." Martin, 63 F.3d at 504. In Touch contends that

"it will be forced out of business imminently," and will therefore suffer irreparable harm, "unless

the recoupment of its Medicare payments is halted." (Pl.'s Br. 13.) In Touch has provided a sworn

declaration from its sole owner attesting that In Touch has already lost its entire revenue stream

(Medicare payments); has approximately $160,000 in debt obligations unrelated to this case; has

discharged most of its patients; and has laid off most of its employees.

       These circumstances are indeed compelling. But In Touch's ability to escalate its appeal

undermines the argument that it will suffer irreparable harm if "required to move through" the

Medicare appeals process "before obtaining relief." Martin, 63 F.3d at 504; see AvuTox, 2017

WL 767449, at *5 (plaintiff's argument that it would suffer irreparable harm was weak because by

using the escalation process, plaintiff could "elect to speed up the review process if it so

chooses"). In Touch informed the court in August 2019 that it "will be forced to cease operations

in the immediate future absent [court] intervention," (August 2019 Notice 1), but it had made

similar representations in March 2019. (See Compl. ¶ 6 (alleging that In Touch was "on the brink

of bankruptcy"); Pl.'s Br. 13 (arguing that In Touch "will be forced out of business imminently").)

Yet it appears from the record before the court that In Touch is still operating. If In Touch had

escalated its appeal to the DAB as soon as it was eligible to do so—on or around January 20,

2019—it could properly have appealed the overpayment determination in federal court by early

August 2019 (approximately 185 days from January 20). By the same token, if In Touch escalated

its appeal to the DAB stage tomorrow and the Council failed to act, In Touch could properly reach

the district court in approximately 185 days. In Touch's financial circumstances are dire, but it is

not clear to the court that In Touch would go out of business before then. Moreover, if a provider

prevails on appeal of an overpayment determination, CMS will repay it with interest.             42

U.S.C. § 1395ddd(f)(2)(B).   In Touch argues that the possibility of repayment "is manifestly

                                                26
inadequate" because "it assumes that In Touch will be in existence to take advantage of any post-

deprivation procedures." (Pl.'s Reply 22; see also Roland Mach. Co. v. Dresser Indus., Inc., 749

F.2d 380, 386 (7th Cir. 1984) (harm is irreparable if it "cannot be prevented or fully rectified by the

final judgment after trial"); Pl.'s Br. 13 (citing same).) The possibility of repayment does rely on

this assumption, but as just detailed, In Touch could have escalated its appeal nine months ago.

Had In Touch done so, it may nonetheless have been forced out of business before the appeals

process was complete, but this is not a certainty. Nor does the record establish that In Touch will

certainly cease to exist before completing the appeals process if it escalates its claims now.

        In Touch separately argues that for purposes of the court's waiver analysis, the proper

analysis is whether "full relief cannot be obtained through the available post-deprivation process,"

not whether In Touch will suffer irreparable harm if forced to exhaust its administrative remedies.

(Pl.'s Reply 21-22 (citing Eldridge, 424 U.S. at 331).) Seventh Circuit authority provides that

courts should consider irreparable harm as part of the waiver analysis, however. See Martin, 63

F.3d at 504. And as a practical matter, the analyses merge under the circumstances here. As

already detailed, In Touch has not shown that it would have been unable to obtain full relief if it

had escalated its appeal to the DAB in January 2019, nor has it shown that it would be unable to

obtain full relief if it escalates its appeal to the DAB now.

        In sum, even assuming In Touch has asserted a collateral, colorable constitutional claim,

it is not entitled to waiver of the exhaustion requirement because it has not shown that (1)

exhaustion would be futile and (2) In Touch would suffer irreparable harm if forced to move

through the administrative appeals process. See Martin, 63 F.3d at 504. In Touch concedes that

it has not completed that appeals process, including because it has not requested to escalate its

appeal. Accordingly, the court lacks subject matter jurisdiction over In Touch's case. See Michael

Reese Hosp., 427 F.3d at 443 ("[E]xhaustion of administrative remedies is a prerequisite of

subject matter jurisdiction under both federal question and mandamus theories . . . .").

        Neither A1 Diabetes & Medical Supply v. Azar, 937 F.3d 613 (6th Cir 2019), nor the Fifth

                                                  27
Circuit's decision in Family Rehabilitation persuades the court to reach a different conclusion. In

A1 Diabetes, the Sixth Circuit determined that it had jurisdiction over a Medicare provider's motion

for a preliminary injunction to halt recoupment pending an ALJ hearing in circumstances very

similar to those at issue here. See 937 F.3d at 617-18. The Sixth Circuit reasoned that the

provider had satisfied the non-waivable element of § 405(g) by presenting its claims to the

Secretary during the first two stages of the administrative review process. Id. It continued that

because completion of the four-level review process is a waivable element of § 405(g)—and

because the Medicare Act allows a provider to escalate its appeal—"a federal court . . . may

review a due process challenge to the process before a party goes through every stage of agency

review." Id.; see Pl.'s Notice of Decision [35] (citing the court to A1 Diabetes). The Sixth Circuit

concluded that there was jurisdiction without analyzing whether exhaustion should be waived

under the circumstances. See id. The court respectfully declines to adopt this reasoning because

the Seventh Circuit recognizes that the exhaustion element of § 405(g) is waivable, but

nonetheless requires further analysis to determine whether waiver of that element is proper. See,

e.g., Martin, 63 F.3d at 503-05; Northlake, 654 F.2d at 1240-43.

       In Family Rehabilitation, the Fifth Circuit held that the Medicare Act's exhaustion

requirement should be waived under the collateral claim exception for a provider who, like In

Touch, faced a three- to five-year backlog in receiving an ALJ hearing, had not escalated its

appeal, and sought an injunction to halt recoupment pending the hearing. 937 F.3d at 498, 500-

04. In reaching its conclusion, the Fifth Circuit determined, among other things, that "the timeline

for escalation—combined with the massive backlogs at CMS—means that escalation would

be . . . insufficient to avoid irreparable injury." Id. at 504 n.16. For the reasons already discussed,

the court respectfully maintains that here, In Touch has not established it would suffer irreparable

harm if required to escalate its appeal. Moreover, the Fifth Circuit did not expressly analyze

whether the exhaustion requirement would be futile.          By contrast, this court must carefully

consider that issue.    Finally, as already discussed, the Seventh Circuit has interpreted the

                                                  28
Medicare Act to require channeling of "virtually all legal attacks through the Medicare program's

administrative review process before [a party] may seek judicial review." Michael Reese, 427

F.3d at 441; see also Ctr. for Dermatology, 770 F.3d at 587, 590-91; Bodimetric, 903 at 487, 481-

82; Northlake, 654 F.2d at 1241-43.           The Seventh Circuit's treatment of the exhaustion

requirement weighs against following the paths forged by the Fifth and Sixth Circuits.

        The massive backlog in the Medicare appeals system is disturbing and the court

sympathizes with In Touch. That does not change the fact that In Touch's failure to exhaust its

administrative appeals deprives the court of subject matter jurisdiction over its claims.

Accordingly, the court dismisses this case without prejudice and declines to consider In Touch's

motion for a preliminary injunction.

                                            CONCLUSION

        Defendants' jurisdictional challenge is sustained, and Defendants' motion to dismiss [22]

is granted for this reason. The complaint [1] is dismissed without prejudice. Defendants' motion

to dismiss for failure to state a claim [22] and Plaintiff’s motion for a preliminary injunction [10] are

denied as moot.

                                                ENTER:




Dated: October 24, 2019                         _________________________________________
                                                REBECCA R. PALLMEYER
                                                United States District Judge




                                                  29
